9 F.3d 108
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sandra L. JEWELL, Plaintiff-Appellant,v.CITY OF ROCHESTER HILLS, Defendant-Appellee.
No. 92-1883.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1993.

Before:  KEITH and KENNEDY, Circuit Judges;  and CONTIE, Senior District Judge.
PER CURIAM:


1
Plaintiff-Appellant, Sandra L. Jewell ("Jewell"), appeals the district court's dismissal of her action seeking a declaratory judgment that the Treaty of Canandaiqua of 1794 ("the Treaty") exempts her from prosecution by the city of Rochester Hills, Michigan, in state court for violations of city ordinances.


2
Jewell is a member of the Oneida Indian Tribe and resides in Rochester Hills ("the City").  In December of 1991, the City filed an ordinance enforcement action against Jewell in Oakland County Circuit Court ("the state court"), alleging that Jewell was in violation of two local ordinances.  Specifically, the City's complaint alleged that Jewell erected an accessory building on her property without a permit, and constructed a spite fence of corrugated metal which exceeded eleven feet in height.  Jewell defended against the City's charges by claiming that the state court had no jurisdiction over her because of the Treaty.


3
On April 17, 1992, the state court ruled that it had jurisdiction over Jewell.  On May 5, 1992, Jewell filed a complaint in the district court seeking a declaratory judgment and injunctive relief, alleging that the City's claim against her violated the Treaty.  She was granted a temporary restraining order by the district court, which was terminated by the court on May 18, 1992.  On June 12, 1992, the state court ordered Jewell to remove the accessory fence and the building.  On July 20, 1992, the district court issued an opinion on Jewell's complaint granting the City's motion to dismiss.  The instant appeal followed.


4
Having carefully considered the record and issues presented in the briefs and at oral argument, we find no error warranting reversal.  Therefore, we AFFIRM the decision of the Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his July 20, 1992, Memorandum and Order.